Citation Nr: 1616744	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to August 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to noise in various ways during his active duty service; he asserts that the ringing in his ears has continued since that time.  Specifically, the Veteran stated that he was exposed to mortar and artillery fire while serving as a tactical wire specialist.

The Veteran was afforded a VA examination in August 2012 in which examiner noted that the Veteran reported that recurrent tinnitus, longstanding ringing in his ears.  The examiner stated that he was unable to provide an opinion as to etiology because the Veteran's service treatment records were unavailable for review.  

The Board notes that in Dixon v. Derwinski, 3 Vet. App. 261 (1992), the Court held that when a claimant's service treatment records have been destroyed or lost, VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony or other documents created while he was in service, to support his claim.  The Veteran provided a written statement reporting that he had ringing in his ears which started during his active duty service at which time he was told there was no cure and nothing could be done to stop the ringing.  

The Veteran has repeatedly stated that he has had ringing in his ears since his in-service exposure to artillery and mortar fire while working as a tactical wire specialist.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service Connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


